                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

KETERIA   SMITH and DAVAUN               *
COTTEN,   individually and as
parents   and next friends of            *
K.C., a   minor,
                                         *
      Plaintiffs,
                                         *          CASE NO. 4:19-CV-152 (CDL)
vs.
                                         *
KAMESHA HARBISON, M.D. et al.,
                                         *
      Defendants.
                                         *

                                     O R D E R

      Congress has determined that under certain circumstances

federally funded community health centers and their employees

may   remove    state    court      malpractice     actions   against     them    to

federal    court,     have    the    United       States   substituted    as     the

defendant, and limit the plaintiff’s exclusive remedy to a claim

against the United States pursuant to the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80.                   When the United

States Attorney General refused to remove this action from state

court, two of the          Defendants, claiming they are entitled to

protection under the FTCA, did so.                The other Defendants joined

in the removal.         Plaintiffs maintain that Defendants waited too

late,   and    they   filed   a     motion   to    remand.    For   the   reasons

explained in the remainder of this order, the Court finds that

Defendants’      removal      was     timely      and   otherwise   authorized.
Accordingly,     Plaintiffs’    motion      to   remand      (ECF    No.     21)   is

denied.

                   STATUTORY AND FACTUAL BACKGROUND

    By enacting the Public Health Service Act, 42 U.S.C. § 233,

and the FTCA, Congress protected officers and employees of the

Public Health Service from personal liability for negligent acts

and omissions within the scope of their employment by providing

that the United States may assume such liability.                          With the

Federally Supported Health Centers Assistance Act of 1992, Pub.

L. No. 102-501, 106 Stat. 3268 (codified as amended at 42 U.S.C.

§ 233),   Congress   extended       FTCA   coverage     to    community       health

centers   that   receive    federal    funds     under    the       Public   Health

Service   Act.     Such    health    centers     and    their       employees      are

protected from personal liability for medical malpractice claims

if the United States Department of Health and Human Services

(“HHS”) deems the center to be an employee of the Public Health

Service and the alleged acts and omissions are related to the

grant-supported       activities           of     the        health          center.

42 U.S.C. § 233(g)(1)(A); 42 C.F.R. § 6.6(d).                   The victims of

the malpractice must pursue their remedies against the United

States pursuant to the FTCA.

    To qualify for this FTCA protection, a health center must

be deemed an employee of the Public Health Service by HHS.                         One

of the Defendants in this action, Valley Healthcare System, Inc.


                                       2
(“Valley      Healthcare”),       is     a        community       health     center           that

provides      health      care     services           to        medically        underserved

populations.         Another Defendant, Dr. Kamesha Harbison, was an

employee of Valley Healthcare.                    Valley Healthcare is funded in

part by grants made under the Public Health Service Act.                                       Its

application to HHS for a decision deeming it to be an employee

of the Public Health Service was granted, resulting in a formal

notice   from    HHS    deeming    Valley          Healthcare       and     its       employees

Public Health Service employees for 2016.                         This determination is

“final and binding upon the Secretary [of HHS] and the Attorney

General.”       42     U.S.C.    § 233(g)(1)(F).1                Therefore,       if        Valley

Healthcare’s     employees        were       acting        in    the     scope        of    their

employment at the time of the alleged acts and omissions that

caused   an    injury    and     those       alleged       acts    and    omissions           were

related to Valley Healthcare’s grant-supported activities, then

the only remedy against Valley Healthcare and its employees for

personal      injury    resulting        from       the     performance          of        medical

functions is a claim against the United States under the FTCA.

42 U.S.C. § 233(a); Hui v. Castaneda, 559 U.S. 799, 806 (2010)

1 The Attorney General may determine, “after notice and opportunity for
a full and fair hearing, that an individual physician” shall not be
deemed an employee of the Public Health Service if the Attorney
General finds, for one of the reasons specified in the statute, that
covering the physician “would expose the Government to an unreasonably
high degree of risk of loss.”          42 U.S.C. § 233(i)(1).      This
determination only applies “to acts or omissions occurring after the
date such notice is received.”        Id. § 233(i)(2).    There is no
suggestion in the record that the Attorney General ever made such a
determination regarding Dr. Harbison.


                                              3
(“Section      233(a)      grants     absolute     immunity       to     [Public      Health

Service] officers and employees for actions arising out of the

performance of medical or related functions within the scope of

their employment by barring all actions against them for such

conduct [and] limits recovery for such conduct to suits against

the United States.”).               Such actions may be removed to federal

court with the United States being substituted as the defendant

and    the    Attorney       General    defending         the    action.        42    U.S.C.

§§ 233(b)-(c).

       Dr. Harbison is an obstetrician-gynecologist who has been

an    employee   of     Valley      Healthcare      since       2014.      According         to

Defendants, Dr. Harbison’s employment agreement required her to

participate      in    a     cross-coverage        call    group    arrangement           with

other ob-gyn physicians in the community, including physicians

treating      patients       at   St.    Francis      Hospital.            In    addition,

according      to      Defendants,           Dr.   Harbison        was     required          to

participate      in    St.    Francis        Hospital’s     ob-gyn       emergency        call

coverage      panel     in    order     to    maintain     her    privileges         at     the

hospital.      Dr. Harbison was the on-call ob-gyn physician at St.

Francis Hospital on            November 20, 2016.                That night,         Keteria

Smith presented to the hospital for labor and delivery of her

first child.          Plaintiffs allege that Dr. Harbison and two St.

Francis      Hospital      nurses     negligently     rendered         medical       care    to

Smith, causing severe injuries to Smith’s baby, K.C.                             Smith had


                                              4
not received any prenatal care from Dr. Harbison, and she had

not interacted with Dr. Harbison or any physician from Valley

Healthcare before November 20, 2016.

       Acts   and      omissions       related        to     services      provided          to

individuals who, like Smith, are not patients of the covered

health center are only covered under the FTCA if HHS determines

that “(1) The provision of the services to such individuals

benefits patients of the entity and general populations that

could    be      served       by      the     entity       through       community-wide

intervention        efforts     within       the    communities         served      by    such

entity; (2) The provision of the services to such individuals

facilitates the provision of services to patients of the entity;

or (3) Such services are otherwise required to be provided to

such    individuals        under      an     employment       contract        or    similar

arrangement between the entity and the covered individual.” 42

C.F.R. § 6.6(d); accord 42 U.S.C. §§ 233(g)(1)(B)-(C).                                   If in

doubt    about      whether       services        provided     to   non-patients           are

covered,      the     health       center     should       seek     a    particularized

determination         of   FTCA     coverage       from      HHS.       See    42        C.F.R.

§ 6.6(e)(4).        But, HHS “has determined that coverage is provided

. . .    without       the     need     for       specific     application          for     an

additional     coverage        determination         . . .     if   the       activity      or

arrangement      in    question       fits    squarely        within”     one       of    four

categories,      including         hospital-related           activities         when      the


                                              5
hospital requires call coverage as a condition of maintaining

hospital    admitting       privileges           and       coverage-related         activities

where the health center’s providers must provide cross-coverage

with other local providers to ensure after-hours coverage of the

center’s patients.          Id. §§ 6.6(e)(4)(ii)-(iii).

    Plaintiffs filed this action in state court on November 19,

2018.      Valley      Healthcare          was       served      with    the     complaint         on

November    21,     2018;    that         day,       it    delivered         a   copy    of    the

complaint to the Office of General Counsel for HHS.                                       A week

later, HHS acknowledged receipt of the complaint and asked for

documents so it could make an FTCA coverage determination.                                      HHS

also instructed Valley Healthcare’s attorney to arrange for a

sixty-day extension of the time to answer Plaintiffs’ complaint

because    HHS    requires      at     least         sixty    days      to   determine        if    a

provider is entitled to FTCA coverage.                           In January of 2019, an

HHS paralegal determined that the action should be covered under

the FTCA and recommended that the U.S. Attorney for the Middle

District    of    Georgia,        as      designee         for   the     Attorney        General,

substitute the United States in place of Dr. Harbison and Valley

Healthcare.        The    paralegal         stated          that      the    U.S.   Attorney’s

office    had    the     documents         necessary          for     removing      the       case.

Nothing    happened.         In    February           of     2019,     Defendants’        counsel

followed up with the HHS paralegal to ask when a Government

attorney    would       enter        an    appearance            on     behalf      of    Valley


                                                 6
Healthcare and Dr. Harbison, and the paralegal responded that

the   case   had   been   assigned   to   an   assistant    U.S.   Attorney.

Again,   nothing   happened.     Then,    in   June   of   2019,   the   U.S.

Attorney filed a notice in the state court stating, without

explanation, that Dr. Harbison and Valley Healthcare “are not

deemed to be employees of the Public Health Service with respect

to the alleged acts or omissions giving rise to this case.”

Notice of Removal Ex. F, Notice to State Court, ECF No. 1-7.

Valley Healthcare and Dr. Harbison filed their notice of removal

on September 16, 2019 with consent of the other Defendants.

                               DISCUSSION

      The issue presently before the Court is whether Defendants

properly removed this action.        Section 233 provides two avenues

for removal of an action against a deemed Public Health Service

Employee.     First, if the Attorney General certifies that the

“the defendant was acting in the scope of his employment at the

time of the incident out of which the suit arose,” then the

action “shall be removed without bond at any time before trial

by the Attorney General.”      42 U.S.C. § 233(c).         There is no time

limit on removal as long as it is done before trial.               But this

provision does not apply here because Valley Healthcare and Dr.

Harbison removed the action, not the Attorney General.

      Section 233(l)(2) establishes the process for removal when

the Attorney General declines to do so.           42 U.S.C. § 233(l)(2).


                                     7
If the Attorney General “fails to appear” in the state court

within fifteen days after being notified of the state court

action, then “upon petition” of the entity or employee, the

action    “shall   be     removed    to    the      appropriate   United   States

district court” and “shall be stayed” until the court “conducts

a hearing, and makes a determination, as to the appropriate

forum or procedure for the assertion of the claim for damages

. . . and issues an order consistent with such determination.”

Id. § 233(l).      Congress provided no time limit within which such

an action must be removed.

    Here, it is undisputed that the Attorney General did not

appear in the state court within fifteen days after receiving

notice of the      state court        action        against Defendants.     Thus,

§ 233(l)(2)     permits    removal.           And    Defendants   did   remove    by

filing their notice of removal on September 16, 2019, which was

almost ten months after they first notified HHS’s Office of

General Counsel of the action and approximately three months

after the U.S. Attorney for the Middle District of Georgia, as

designee for the Attorney General, filed a notice in state court

that Valley Healthcare and Dr. Harbison were not deemed to be

employees of the Public Health Service for the acts or omissions

giving rise to this action.               Plaintiffs argue that Defendants

were required to remove within thirty days after the Attorney

General   was   notified     of     the   action,      which   they   contend    was


                                          8
sometime    in   January   or   February     of    2019;     thus,    removal   was

untimely.        Plaintiffs’    thirty-day    deadline,       however,     appears

nowhere in the statute.          The statute contains a condition for

removal without a deadline.          It plainly creates the condition

that removal shall be permitted if the Attorney General “fails

to appear.”        Id.   § 233(l)(2).        It    does not     state    that the

removal shall be done within thirty days after the                        Attorney

General receives notice of the action, within thirty days after

the Attorney General’s fifteen-day deadline to appear expires,

or within thirty days after the Attorney General affirmatively

gives notice that Defendants are not deemed employees of the

Public   Health     Service.      Congress        provided    no     deadline   for

removal.    Inventing one would require the Court to rewrite the

statute, which the Court has no authority to do.

    Plaintiffs believe they have found a way around the absence

of a deadline in the specific statutory provision that applies

to this type of action.            Relying upon language in Allen v.

Christenberry, 327 F.3d 1290 (11th Cir. 2003), Plaintiffs argue

that the Court should look to the general removal statute for

guidance in determining the time limit for removal.                   Plaintiffs’

argument fails for three reasons:            (1) Defendants did not remove

this action pursuant to the general removal statute—they removed

it under § 233(l)(2), which has no time limit for removal; (2)

the language Plaintiffs rely on in Allen is dicta and thus not


                                      9
binding      on     this     Court;    and        (3)     the     dicta       in    Allen     is

unpersuasive because it does not fit the circumstances of this

case.      The Court has previously addressed why the plain language

of § 233(l)(2) permits removal here and will not repeat that

discussion.           The     Court     makes          the   additional            observation

regarding removal under § 233(l)(2) that it knows of no reason

why   a    defendant        cannot    use    a    removal       statute       with     a    more

generous deadline even if another removal statute could also

apply.      The Court does find it appropriate to explain why the

Allen language relied upon by Plaintiffs is dicta and should not

be applied here.

      In    Allen,     two    defendant          doctors     removed      a    state       court

action     to     federal    court.         The       plaintiff    filed       a    motion    to

remand, which the district court denied.                          The Eleventh Circuit

held that the district court erred in denying the motion to

remand.         In reaching this holding, the Eleventh Circuit held

that the defendant doctors’ removal was improper because the

statute “predicate[s] removal upon either an affirmative deeming

by the [HHS] Secretary or the Attorney General’s failure to

appear and advise the court within a prescribed period of time,”

and “[n]either occurred.”             Allen, 327 F.3d at 1296.                     Rather, the

“Attorney       General      did   appear        in    the   state    court         proceeding

within 15 days of being notified of the lawsuit, but he did not

advise the court of any determination by HHS, because none had


                                             10
been made as of that time.”                  Id. at 1294.           The same day, HHS

informed the doctor defendants that they were not going to be

deemed employees of the Public Health Service.                             “The next day

after    the     Attorney         General     appeared      the     defendant        doctors

themselves      removed      the    case     to     federal    court,      something       the

statute does not permit” because the Attorney General did not

fail    to    appear    in    state       court    within     fifteen      days   of   being

notified of the suit.               Id. at 1295.            As the Eleventh Circuit

explained,      “Congress         . . .    predicated       removal     upon      either    an

affirmative deeming by the Secretary [of HHS] or the Attorney

General’s      failure       to    appear     and    advise     the     court     within    a

prescribed period of time. . . . Neither occurred in this case,

and we may not rewrite the statute.”                   Id. at 1295.          That was the

extent of the holding in Allen, and it did not depend upon a

finding that a thirty-day time limit exists for removal under

§ 233(l)(2).

       The     Court    does       acknowledge       that     the     Eleventh       Circuit

opinion in Allen unnecessarily plowed additional ground.                                   It

addressed      the     defendant      doctors’       argument       that    the    Attorney

General received notice of the lawsuit four years before the

removal, not four days, and that the Attorney General did not

appear       within    fifteen      days     of     that    earlier        notice;     thus,

§ 233(l)(2)’s conditions for removal had been met.                           The panel in

Allen addressed this argument by first assuming hypothetically


                                              11
that the Attorney General had in fact been notified earlier and

did not appear within fifteen days, an assumption inconsistent

with its holding.              It then concluded that under that scenario

removal       would       be     improper           because      it     was        untimely.

Acknowledging that § 233(l)(2) does not specify a time limit for

removal, the panel stated that the time limit would be “left to

the general removal statute, which is 28 U.S.C.                               §    1446(b).”

Allen, 327 F.3d at 1295.             So even under the doctors’ argument,

the panel hypothesized that the thirty-day deadline in § 1446(b)

would   not    be   met    because       the    action     was   not    removed          within

thirty days of notification to the Attorney General.                                 See id.

(“If    the    Attorney        General    was       notified     in     1997,       as     [the

defendant     doctors]         contend,    they      had   thirty      days       from     that

notification in which to remove this case.”).                          But the Eleventh

Circuit did not make a factual finding that the Attorney General

actually received notification of the lawsuit four years prior

to removal.         In fact, the Eleventh Circuit found the Attorney

General “appear[ed] through the United States Attorney within

four days of being notified” of the lawsuit.                           Id.        And, it is

clear that the Eleventh Circuit’s holding in Allen is based on

the court’s conclusion that removal was not permitted because

there was no “affirmative deeming by the [HHS] Secretary” and no

failure by the Attorney General “to appear and advise the court

within a prescribed period of time.”                    Id. at 1296.          Accordingly,


                                               12
the statement about § 1446(b) supplying a time limit for removal

is   mere    dicta,       not    an    alternative          holding.     See     Edwards     v.

Prime,      Inc.,     602       F.3d    1276,        1298     (11th    Cir.    2010)     (“All

statements that go beyond the facts of the case—and sometimes,

but not always, they begin with the word ‘if’—are dicta.”); see

also In re BFW Liquidation, LLC, 899 F.3d 1178, 1186 (11th Cir.

2018) (explaining that a court cannot reach a holding beyond the

facts of the case and that a statement that is not necessary to

the Court’s result is dicta).2                  “[D]icta is not binding on anyone

for any purpose.”            Edwards, 602 F.3d at 1298.                  While dicta can

be persuasive, the Court, with some trepidation                                and    with no

intention of offending those who grade its papers, finds the

dicta in Allen unpersuasive.

       First,    § 233(l)(2)           specifically          addresses    the    conditions

for removal in cases like this one.                           They may be removed when

the Attorney General fails to appear, and Congress provided no

time     limit      for     doing      so.       To     the     extent    that       Allen   is

interpreted to engraft a thirty-day deadline onto § 233(l)(2),

2  The   Court   understands  that   alternative   holdings—alternative
rationales for a given result that are based on the facts in the case—
are binding. See, e.g., Bravo v. United States, 532 F.3d 1154, 1162-
63 (11th Cir. 2008) (noting that even if the district judge in another
case had not made a reversible evidentiary error warranting reversal
of the judgment, the judgment was still due to be reversed because the
non-economic damages award was excessive, and the holding on that
alternative ground was binding).     But the § 1446(b) discussion in
Allen was not an alternative rationale for the holding based on the
facts in the case because the Eleventh Circuit simply assumed for
purposes of that discussion—but did not find—that the Attorney General
received notice of the lawsuit four years before the removal.


                                                13
the Court declines to follow such judicial legislating.                          The

Court acknowledges that some may suggest that “Congress could

never have intended” to allow removal without a deadline; but

that is essentially what it did in 42 U.S.C. § 233(c) when it

provided that the Attorney General can remove any time before

trial.     Congress could easily add a different time limit to

§ 233(l)(2)     if    it   chose   to   do     so.3   But    it didn’t.         Since

Defendants removed this action before trial in the state court,

the Court cannot conclude that the removal was untimely.

      With all due respect to the panel in Allen, the Court also

finds    that   the    general     removal      statute     does   not    fit   here.

28 U.S.C. § 1446(b) requires removal within thirty days after

the     defendant     receives     a    copy     of   a   “pleading,”       “amended

pleading, motion, order or other paper” from which it may be

ascertained that the case is or has become removable.                      28 U.S.C.

§§ 1446(b)(1), (b)(3).         There is no pleading or other paper that

triggers the right to remove under § 233(l)(2).                          Rather, the

trigger is the Attorney General’s failure to appear after the

Attorney General receives notice of a lawsuit against a deemed

3
  The Court recognizes that when the Attorney General removes an action
under § 233(c), it is so the action may proceed in federal court as a
tort action brought against the United States, while removal under
§ 233(l)(2) is so the district court can determine the appropriate
forum or procedure for the action against a deemed Public Health
Service employee. If the district court finds that the action should
not proceed as a tort action against the United States, then it must
be remanded. But remand is not required if the appropriate procedure
is for the action to proceed in federal court as a tort action brought
against the United States.


                                         14
Public   Health     Service    employee.       So    by     its    own      terms,   the

general removal statute does not apply.               And to the extent that

Plaintiffs contend that the notice to the Attorney General is

the “paper” that triggers removal, the Court does not see how

that could be given that the case is not removable at that point

in time.      It only becomes removable fifteen days after that

notice   if   the    Attorney    General      does    not       make   an    entry    of

appearance.    The Court could engage in interpretive gymnastics

and find that such actions must be removed within thirty days of

the date the Attorney General affirmatively files a notice in

state court declining to deem defendants employees of the Public

Health   Service;     but     that   notice    does       not     trigger     removal.

Failure of the Attorney General to appear within fifteen days of

notice is the triggering event for removal by defendants under

§ 233(l)(2).      The Court acknowledges that in some circumstances,

the general removal statute’s time limit may be borrowed.                            See,

e.g., Lazuka v. Fed. Deposit Ins. Corp., 931 F.2d 1530, 1536

(11th Cir. 1991) (finding that unless 12 U.S.C. § 1819 provided

a specific exception, § 1446(b)’s removal procedure applied to

the FDIC’s removal of a case under § 1819, including the 30-day

removal deadline), superseded by statute as stated in F.D.I.C.

v. S & I 85-1, Ltd., 22 F.3d 1070, 1074 (11th Cir. 1994).                             But

those circumstances are distinguishable from the ones presented




                                       15
here.4     Defendants removed this action pursuant to § 233(l)(2)

and Congress has not placed a time limit on such removal, so

Plaintiffs’    motion    to    remand       based   on    untimeliness      must   be

denied.

     Plaintiffs       argue   that     even    if   the    removal    was   timely,

§ 233(l)(2)    does    not    permit    a     hearing     on   a   U.S.   Attorney’s

negative    FTCA   determination,        so    remand     is   required     on   that

ground.5    But the statute itself states that after removal, the


4
  Lazuka addressed the procedure for the FDIC to remove an action under
12 U.S.C. § 1819.     The Eleventh Circuit noted that before Congress
enacted the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, § 1819 permitted removal “by following any procedure for
removal now or hereafter in effect,” so removal under § 1819 was
subject to the procedures of 28 U.S.C. § 1446(b). Lazuka, 931 F.2d at
1536 (quoting 12 U.S.C. § 1819 (1988)). Congress later amended § 1819
to permit the FDIC to remove an action without bond or security, but
it did not change anything else, so the Eleventh Circuit found that
the FDIC was still subject to § 1446(b)’s 30-day removal deadline.
Id. After Lazuka, Congress again amended § 1819 to provide a 90-day
time limit for removal. In contrast, the procedure for removal under
§ 233 was not tied to § 1446(b), and where Congress explicitly set a
time limit for removal in § 233, that deadline was “at any time before
trial.” 42 U.S.C. § 233(c).       The Allen panel also cited Things
Remembered, Inc. v. Petrarca, 516 U.S. 124 (1995) in support of its
statement that matters like the time limit are left to the general
removal statute.   Things Remembered did not address the time limits
for removal. Rather, the issue was whether 28 U.S.C. § 1447(d) barred
appellate review of a remand order for a case that had been removed
pursuant to the bankruptcy removal statute.      There was no conflict
between the two statutes and no reason to infer that Congress intended
to exclude bankruptcy cases from § 1447(d)’s coverage.     Accordingly,
the Eleventh Circuit found that if a district court “remands a
bankruptcy case to state court because of a timely raised defect in
removal procedure or lack of subject-matter jurisdiction, then a court
of appeals lacks jurisdiction to review that order under § 1447(d),
regardless of whether the case was removed under § 1441(a) or
§ 1452(a).” Id. at 129.
5 Plaintiffs did not point to any binding precedent on this issue.

Instead, they rely on two out-of-circuit cases, neither of which held
that a deemed Public Health Service employee cannot challenge a U.S.
Attorney’s FTCA coverage denial in the hearing that is required


                                        16
action shall be stayed until the court “conducts a hearing, and

makes a determination, as to the appropriate forum or procedure

for   the    assertion     of    the   claim    for    damages.”         42    U.S.C.

§ 233(l)(2).       Thus, the statute requires the Court to hold a

hearing     and   determine      whether   to   (a)    substitute    the       United

States as a party and deem the action to be one brought under

the FTCA or (b) decline to substitute the United States as a

party and remand the action to state court.                     The statute is

clear on this point.            It is unnecessary to go beyond its plain

language     in   search    of     legislative        intent.      For        judicial

interpretation purposes, Congress intends what it enacts.




following a removal under § 233(l)(2). Rather, in one case, the issue
was whether the removal remedy afforded by § 233(l)(2) precludes an
Administrative Procedure Act case challenging HHS’s denial of FTCA
coverage.   El Rio Santa Cruz Neighborhood Health Ctr., Inc. v. U.S.
Dep’t of Health & Human Servs., 396 F.3d 1265, 1271 (D.C. Cir. 2005).
The D.C. Circuit answered that question “no,” reasoning that
§ 233(l)(2)’s removal remedy was “too doubtful to constitute an
adequate remedy precluding [Administrative Procedure Act] review”
since “Congress almost certainly did not intend for the . . . removal
provisions of § 233(l)(2) to provide a review procedure for a negative
deeming determination” by HHS. ID. at 1270-71. Unlike this case, El
Rio did not involve a removal under § 233(l)(2) or a U.S. Attorney’s
coverage denial following HHS’s initial determination that the action
should be covered under the FTCA.
     In the other case, a California district court concluded that a
deemed Public Health Service employee could not remove an action under
§ 233(l)(2) to challenge the U.S. Attorney’s coverage denial because
the U.S. Attorney appeared in the state court within fifteen days of
receiving notice of the lawsuit against the defendant; the defendant
could, however, challenge the Government’s denial of FTCA coverage
under the Administrative Procedure Act. K.C. v. Cal. Hosp. Med. Ctr.,
No. 2:18-CV-06619-RGK-ASX, 2018 WL 5906057, at *5 (C.D. Cal. Nov. 8,
2018).


                                        17
                                    CONCLUSION

       For    the   reasons       set   forth     above,      the   Court     denies

Plaintiffs’ motion to remand (ECF No. 21).                   The Court will hold

a   hearing    as   to   the   appropriate      forum   or    procedure     for   the

assertion of Plaintiffs’ claim for damages.                    Within twenty-one

days   of    today’s     order,    Defendants     Valley     Healthcare     and   Dr.

Harbison shall file a motion to substitute in their place the

United States as a Defendant.            That motion shall also be served

upon the Attorney General and the United States Attorney for the

Middle District of Georgia.             Within twenty-one days of service

of that motion, the parties shall submit a jointly proposed

scheduling order that addresses scheduling for matters related

only to whether the United States should be substituted as a

Defendant     and   whether       Defendants     Valley      Healthcare     and   Dr.

Harbison are entitled to protection under the FTCA.

              IT IS SO ORDERED, this 3rd day of March, 2020.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              CHIEF U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                         18
